Citation Nr: 9932007	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  94-19 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for left upper 
extremity disability.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for lung disorder, to 
include chronic obstructive pulmonary disease.

5.  Entitlement to an increased evaluation for chondromalacia 
patella, right knee, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased evaluation for chondromalacia 
patella, left knee, currently evaluated as 10 percent 
disabling.

7.  Whether new and material evidence has been submitted to 
reopen a claim for sarcoidosis of the lung.

8.  Whether new and material evidence has been submitted to 
reopen a claim for headaches, residuals of trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1972 to July 
1975 and from March 1978 to February 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1992 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for a left upper extremity disability; 
service connection for diabetes mellitus; reopening the claim 
for service connection for headaches; and reopening the claim 
for service connection for lung disorder, to include 
sarcoidosis.  The RO continued the noncompensable evaluations 
for chondromalacia patella of the right and left knee.  In a 
February 1996 decision, the hearing officer granted 
10 percent evaluations for the right and left knee.

In the rating decision on appeal, the RO denied service 
connection for hypertension, to include heart disease, and 
denied reopening claims for service connection for low back 
disorder and left leg thrombophlebitis.  At a June 1995 RO 
hearing, the appellant withdrew the petitions to reopen the 
claims for service connection for low back disorder and left 
leg thrombophlebitis.  Thus, such claims are no longer on 
appeal and will not be discussed in this decision.  
Additionally, in a February 1996 decision, the hearing 
officer granted service connection for hypertension and 
assigned a 10 percent disability evaluation.  The appellant 
has not filed a notice of disagreement as to the assignment 
of the 10 percent disability evaluation.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed.Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim).  Thus, such issue is not on appeal. 

In a May 1999 rating decision, the RO denied a total rating 
for compensation based upon individual unemployability and 
continued the 10 percent disability evaluation for 
hypertension.  The claims for a total rating for compensation 
based upon individual unemployability and an evaluation in 
excess of hypertension have not been the subject of a notice 
of disagreement, a statement of the case, or a substantive 
appeal and absent such, the Board does not have jurisdiction 
over these issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993).  An application that is 
not in accord with the statute shall not be entertained by 
the Board.  38 U.S.C.A. § 7108 (West 1991).  Therefore, this 
Board Member cannot have jurisdiction of these issues.  
38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ), see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991), before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over these issues have not been 
satisfied.  Additionally, when another part of VA argued that 
an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered prior to adjudication of a 
claim.  Hazan v. Gober, 10 Vet. App. 511, 516-17 (1997).  
Specifically, the Court would not remand a matter over which 
it had no jurisdiction.  Id.


FINDINGS OF FACT

1.  There is competent evidence attributing diabetes mellitus 
to service.  

2.  Competent evidence of a nexus between the diagnoses of 
bursitis of the left shoulder and rotator cuff tendinitis and 
service is not of record.

3.  Service connection for headaches due to trauma was denied 
by the RO in November 1985.  The appellant did not appeal the 
decision and it became final.

4.  The appellant has submitted evidence of a current 
diagnosis of headaches, which must be considered in order to 
fairly decide the merits of the claim.

5.  Competent evidence attributing headaches to trauma in 
service is not of record.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred during peacetime service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  The claim for service connection for left upper extremity 
disability, to include bursitis of the left shoulder and 
rotator cuff tendinitis, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The November 1985 rating decision which denied service 
connection for headaches due to trauma is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

4.  New and material evidence has been submitted to reopen 
the claim for entitlement to service connection for headaches 
due to trauma, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a) (1998).

5.  The claim for service connection for headaches due to 
trauma is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for diabetes mellitus may be granted if manifest to a 
compensable degree within one year of separation from 
service.  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as diabetes mellitus, service 
connection is warranted when the disease is manifested to a 
compensable degree within one year following service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that diabetes mellitus or a 
left upper extremity disability arose under combat situation.  
In fact, the appellant has related the diabetes mellitus and 
left upper extremity disability to his second period of 
service, which was peacetime service.  Thus, entitlement to 
application of 38 U.S.C.A. § 1154(b) is not warranted.  

Service medical records from the appellant's second period of 
service reveal that in October 1979, the appellant injured 
his left arm.  The appellant reported that during a football 
game, he fell on his shoulder and felt tingling.  He stated 
that the following day, when he went to move his arm, that 
his range of motion was limited due to pain.  Upon physical 
examination, the examiner stated that the appellant's range 
of motion was limited due to much pain and that there was 
pain on the posterior aspect of the lower shoulder upon 
palpation.  The examiner stated that there was slight edema 
and that strength was limited when the appellant attempted 
the range of motion exercises.  It was noted that the 
appellant would be x-rayed.  The assessment was a possible 
diagnosis of rupture of rotator cuff.  X-rays showed no 
fracture or dislocation, and the assessment entered was 
contusion, right shoulder.  In March 1983, it was noted that 
blood work had been done which showed a trace of diabetes 
mellitus.

In reports of medical examination conducted in February 1984 
and November 1984, clinical evaluations of the appellant's 
upper extremities were normal.  In reports of medical history 
completed by the appellant at those times, he stated "no" 
to ever having or having now painful or trick shoulder.  

In March 1986, the appellant underwent an examination by Dr. 
Robert Pedersen.  The examination of the appellant's 
extremities revealed no deformity and he displayed full range 
of motion without pain.

The appellant had an RO hearing in June 1995.  He stated that 
he had injured his left shoulder while playing football in 
1979.  He stated that he had undergone arm massages and had 
taken medication for the pain.  He stated that he was given 
physical therapy for two months, but that the pain had 
continued from that time to the present.  He stated that the 
strength in his left upper extremity was not what it used to 
be and that he had difficulty with gripping things with his 
left hand.

The appellant underwent a VA examination in July 1995.  The 
appellant reported that he had injured his left shoulder 
while playing football in 1979 and that he had developed some 
bursitis in the shoulder.  He stated that he had received an 
injection to his left shoulder for the bursitis.  The VA 
examiner did not report any clinical findings as to the 
appellant's left arm.  A diagnosis of bursitis of the left 
shoulder was entered. 

Private medical records from Dr. Goss revealed that he saw 
the appellant in July 1995 with left shoulder pain.  He 
stated that after examination, he found that the appellant 
had rotator cuff tendinitis and that he gave the appellant a 
cortisone shot.  He saw the appellant in April 1996 for the 
rotator cuff tendinitis and gave the appellant a cortisone 
shot.

Private medical records, dated October 1995 and March 1996, 
reveal that the appellant complained of left shoulder pain.  
No diagnosis was entered.

The appellant underwent a VA examination in January 1999.  
There, the VA examiner noted in the examination report that 
the appellant had insulin-dependent diabetes mellitus and 
that, "[t]his problem started during service."  He entered 
a diagnosis of insulin-dependent diabetes mellitus 
originating during military service.

A.  Diabetes mellitus

The Board finds that service connection is warranted for 
diabetes mellitus.  The appellant's service medical records 
reveal a finding that the appellant's blood in March 1983 
showed a trace of diabetes mellitus.  In the January 1999 VA 
examination report, the VA examiner entered a diagnosis of 
insulin-dependent diabetes mellitus and attributed it to the 
appellant's service.  Although a diagnosis of diabetes 
mellitus was not entered in service or within one year 
following service, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  The Board finds that the evidence favors 
a grant of service connection for diabetes mellitus.

B.  Left upper extremity disability

The Board finds that the claim for service connection for 
left upper extremity disability, to include bursitis of the 
left shoulder and rotator cuff tendinitis, is not well 
grounded.  See Caluza, supra.  The appellant is competent to 
allege that he injured his left arm in service, which is 
substantiated by the service medical records.  The appellant 
has brought forth evidence of a current diagnoses of bursitis 
and rotator cuff tendinitis; however, he has not brought 
forth competent evidence of a nexus between the current 
diagnoses and service.  See id.

The only nexus evidence is the appellant's contention that 
his current left shoulder complaints are related to service; 
however, it has not been shown that he possesses the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
causation or diagnosis.  See Espiritu, 4 Vet. App. at 494; 
see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en 
banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)").  His opinion is not 
competent and does not give rise to a well-grounded claim.  
Thus, the appellant has failed to submit competent medical 
evidence of a nexus between the current diagnoses of bursitis 
and rotator cuff tendinitis and a disease or injury in 
service and thus the claim is not well grounded.  See Caluza, 
supra.

Additionally, it must be noted that the evidence of record 
tends to disprove the appellant's testimony that his left 
shoulder has been bothering him since the incident in 
service.  Following his discharge from service, the appellant 
filed claims for service connection, which did not include a 
claim for service connection for the left shoulder.  He 
underwent numerous VA examinations and private examinations 
from 1985 to 1991, during which he failed to report any left 
shoulder pain.  His first complaint of shoulder pain 
following service was in 1991, which was approximately six 
years following the appellant's service.  His silence, when 
otherwise speaking, constitutes negative evidence.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in December 1993.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  


II.  New and material evidence

In a November 1985 rating decision, the RO denied service 
connection for headaches, residuals of trauma.  The evidence 
before the RO at that time included the appellant's 
application, service medical records, and a VA examination 
report.

The service medical records reveal that the appellant 
reported a 1980 head injury in a February 1984 report of 
medical history.  He stated that he had struck his skull 
while playing football and lost consciousness.  He reported 
intermittent, sharp pain in that region since that time.  The 
examiner noted no visual changes, memory loss, or sensory 
changes.  In a February 1984 report of medical examination, 
clinical evaluation of the appellant's head was normal.  In a 
November 1984 report of medical examination, clinical 
evaluation of the appellant's head was normal.  In a report 
of medical history completed at that time, the examiner noted 
that the appellant had had head trauma in 1980 with no 
sequelae.  

The appellant underwent a VA examination in October 1985.  He 
reported that in 1979, he was blind-sighted while playing 
football and that he blacked out.  He reported that he would 
get a sharp pain in the left occipital area, which would run 
down to his neck and which began in 1981 and had gotten 
worse.  Examination revealed that the cranial nerves tested 
normally.  The VA examiner stated, "[The appellant] gives a 
history of minor head injuries while involved in football 
while serving in the Marines.  He makes no complaints of any 
significance in regards to these injuries.  There are no 
specific neurological findings."  The diagnosis was no 
neurological deficiency found.

In the November 1985 rating decision, the RO stated that 
service connection for headaches, residuals of trauma was 
denied because there was no current evidence of headaches due 
to trauma in service.  The RO stated that the VA examiner had 
noted that the appellant had not made any complaints of 
significance in regards to a head injury.  In essence, the RO 
had determined that the appellant had not brought forth 
evidence of incurrence or aggravation of residuals of head 
trauma in service, a current diagnosis of headaches as a 
result of head trauma, or evidence of a nexus between a 
diagnosis of headaches and trauma in service, and thus 
service connection was not warranted.  Stated differently, 
the appellant had not submitted evidence of a well-grounded 
claim for service connection for headaches due to trauma.  
The appellant did not appeal that decision, and it became 
final.  A final decision may be reopen upon the submission of 
new and material evidence.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the November 1985 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

The appellant has brought forth evidence of current diagnoses 
of headaches.  He testified at a June 1995 RO hearing.  He 
stated that he had a head injury in 1980 and was treated for 
such.  He stated that he had continuously sought treatment 
for his headaches since 1985.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has presented new and material evidence to reopen 
the claim for service connection for headaches due to trauma.  
Specifically, the appellant has brought forth evidence of a 
diagnosis of headaches.  The Board finds that such evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim, as the RO had denied 
service connection for headaches due to trauma because of his 
failure to bring forth evidence of a diagnosis of headaches.  
The appellant has presented a new factual basis for 
considering the claim; a diagnosis that was previously 
missing.  See Manio v. Derwinski, 1 Vet. App. 140 (1991).  
Thus, as stated above, the Board has determined that the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  See Winters, 12 Vet. App. at 206.

Since the Board has determined that new and material evidence 
has been presented, it now must determine whether the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Id.  The standard for a well-grounded claim has 
been set out above.  The Board does not find that it needs to 
set out the standard a second time.  The Board notes that the 
appellant has not claimed that the trauma to his head arose 
under combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

The Board has determined that the appellant's claim for 
service connection for headaches due to trauma is not well 
grounded.  See Caluza, supra.  The appellant is competent to 
allege that he had a head injury in service.  His service 
medical records substantiate his allegation.  The appellant 
has also brought forth evidence of current diagnoses of 
headaches.  However, the appellant has failed to establish a 
well-grounded claim for service connection because he has not 
brought forth competent evidence that his current headaches 
are a result of head trauma in service.  No medical 
professional has linked a diagnosis of headaches to trauma in 
service.

The only nexus evidence between the diagnosis of headaches 
and trauma in service is the appellant's statements and 
testimony.  However, as stated previously, he does not have 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu, 4 Vet. 
App. at 494; see also Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995) (en banc) ("[w]here the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is ordinarily required to fulfill 
the well-grounded claim requirement of section 5107(a)").  
The appellant's own, unsupported opinion, even when sworn, 
does not give rise to a well-grounded claim for service 
connection.

The Board has determined that the appellant has brought forth 
new and material evidence to reopen the claim for service 
connection for headaches due to trauma, but that such does 
not provide evidence to well ground the claim pursuant to 
38 U.S.C.A. § 5107(a).  Thus, the Board need not reach the 
determination of whether VA has fulfilled its duty to assist 
as to the claim for service connection for headaches due to 
trauma.  See Winters, 12 Vet. App. at 206.  Regardless, there 
is no indication of additional pertinent evidence that is 
obtainable.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
December 1993 and supplemental statements of the case in 
February 1996 and May 1999.

The Board notes that the statement of the case and the 
supplemental statements of the case addressed whether the 
appellant had submitted new and material evidence.  However, 
in the December 1993 statement of the case, the RO addressed 
38 C.F.R. § 3.304 (direct service connection) and in the May 
1999 supplemental statement of the case, the RO cited 
38 U.S.C.A. § 5107 as to the duty to submit evidence of a 
well-grounded claim.  In this respect, the Board is satisfied 
that the obligation imposed by section 5103(a) has been 
satisfied at the RO level.  See Franzen v. Brown, 9 Vet. App. 
235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).

The Board further notes that although the RO denied reopening 
the appellant's claim for service connection for headaches 
due to trauma stating that the appellant had not brought 
forth new and material evidence, the appellant has not been 
prejudiced by the Board's reopening the appellant's claim and 
denying it as not well grounded because the evidence is clear 
that the appellant has not submitted a well-grounded claim 
for service connection for headaches due to trauma, and his 
claim, regardless, loses.  See Winters, 12 Vet. App. at 207 
citing 38 U.S.C.A. § 7261(b) (West 1991); Laruan v. West, 
11 Vet. App. 80, 81, 86 (1998) (en banc); Edenfield v. Brown, 
8 Vet. App. 384, 389, 391 (1995) (en banc).


ORDER

Service connection for left upper extremity disability, to 
include bursitis of the left shoulder and rotator cuff 
tendinitis, and headaches due to trauma is denied. 


REMAND

The Board notes that it has determined that the claim for 
service connection for migraine headaches is a new claim, as 
opposed to the previously denied claim for headaches due to 
trauma.  Under the Rating Schedule, headaches due to trauma 
and migraine headaches are different disabilities, see 
38 C.F.R. §§ 8045, 8100 (1998), and thus it is for this 
reason that the Board finds that the claim for service 
connection for migraine headaches is a new claim.  The 
appellant was diagnosed with migraine headaches in service in 
1980, and he has a current diagnosis of such.  The Board 
finds that a determination as to whether the diagnosis in 
service is related to the current diagnosis must be made by a 
medical professional.

Service connection for lung disorder, claimed as sarcoidosis 
was previously denied by the Board in an April 1990 rating 
decision.  The Board denied the claim, stating that a lung 
disorder was not shown during service nor had it been 
established that the appellant had a current diagnosis of 
sarcoidosis.  The appellant has submitted diagnoses of 
sarcoidosis, however, the Board cannot determine, from the 
evidence of record, the bases of these diagnoses.  The 
appellant has been given a diagnosis of sarcoidosis from Dr. 
Benjamin B. Bailon, Dr. Goss at the Bone and Joint Clinic of 
Valdosta, Inc. in Valdosta, Georgia, and Dr. Michael R. 
Wallace.  The Board finds that clarification as to the basis 
for the diagnosis of sarcoidosis is necessary.

Additionally, the RO considered the appellant's claim for a 
lung disorder as a petition to reopen the claim for service 
connection for lung disorder, to include sarcoidosis.  When 
that claim was previously denied by the RO and the Board, the 
issue considered was only that of sarcoidosis of the lung, 
and not another lung disorder.  The appellant has a current 
diagnosis of chronic obstructive pulmonary disease, which has 
not been previously denied and is a new claim, which the RO 
has not adjudicated.  Thus, the Board finds that the RO must 
adjudicate a claim for service connection for chronic 
obstructive pulmonary disease prior to the Board's review of 
the claim.

Finally, the veteran has raised claims for increased 
evaluations for the service-connected right and left 
chondromalacia patellae.  The most recent VA examination, 
conducted in January 1999, does not provide an adequate basis 
upon which to determine entitlement to the benefits sought.  
Specifically, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter "the Court"), held that 
in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1997) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the appellant 
to undergo a VA examination for a 
determination as to whether or not the 
appellant's current migraine headaches 
are related to the diagnosis entered in 
service.  The examiner should be provided 
with the appellant's claims folder and 
must review the appellant's medical 
history prior to conducting the 
examination.  The VA examiner is asked to 
especially review the appellant's service 
medical records to include the April 1980 
diagnosis of migraine headaches.  The VA 
examiner is asked to render an opinion as 
to whether it is as likely as not that 
the appellant's current diagnosis of 
migraine headaches is related to the 
appellant's inservice diagnosis of 
migraine headaches.  The examiner should 
report his findings in a clear, 
comprehensive, and legible manner and 
should state upon what evidence he bases 
the opinion.

2.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected right and 
left chondromalacia patella.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination, and the examiner is 
asked to indicate in the examination 
report that she/he has reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing.  The 
examiner should note the range of motion 
of both knees.  The examiner must obtain 
active and passive ranges of motion (in 
degrees), state if there is any 
limitation of function and describe it, 
and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the knee 
joints are used repeatedly.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

3.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for service connection, which is not an 
original claim, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  Reference is made to M21-1, 
Part IV, paragraph 28.09(b)(3).  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This serves as 
notification of the regulation.

4.  The RO is to contact Dr. Bailon, Dr. 
Goss, and Dr. Wallace and ask them upon 
what evidence they based their diagnoses 
of sarcoidosis.

5.  The RO should issue a statement of 
the case which reflects that the claim 
for service connection for chronic 
obstructive pulmonary disease is a claim 
for service connection as opposed to a 
petition to reopen a previously denied 
claim.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

